Slightly more than a week ago the Zionist entity committed an act of criminal aggression against Tunisia in blindly bombing a Palestinian camp situated close to the Tunisian capital, causing dozens of casualties among innocent victims.
This act of State terrorism, which has added one more to those already perpetrated by Israel against Arab countries, again reveals its true face and very clearly brings out the objectives it has set for itself, assisted by its strategic allies.
At a time when the international community is celebrating the fortieth anniversary of the founding of the United Nations, this act of aggression, seen as a crime against mankind attests to the contempt felt by the Zionist entity for the sacred principles of peace and justice set forth in the United Nations Charter.
My country, the Islamic Federal Republic of the Comoros, unreservedly condemns this criminal act, and I should like here and now, on behalf of the Government and people of Comoros, to reaffirm our unswerving support and brotherly solidarity with the fraternal peoples of Palestine and Tunisia.*
I should like to take this opportunity to state how distressed the Government and people of Comoros were by the tragedy that struck Mexico.
I take this opportunity once again to express to the Government and people of that country our heartfelt condolences and to offer them our profound sympathy.
It is particularly gratifying to me to convey to Ambassador de Piniés, on behalf of my delegation, our hearty congratulations on his election to the presidency of this session. We are convinced that his diplomatic gifts, experience and familiarity with all issues acquired in his service in important posts both in his country and in the United Nations will be a reliable guarantee of the success of our work.
Let me also hail the skill, authority and dedication displayed by his predecessor. Ambassador Paul Lusaka, the representative of a fraternal country, Zambia, in discharging the important responsibilities entrusted to him, thus doing honor not only to his country but also to the whole of Africa.
I shall not fail once again to pay a special tribute to the Secretary-General, Mr.Javier Perez de Cuellar, for his tireless and constant efforts in the service of world peace.
This fortieth session of our Organization during which we are commemorating the fortieth anniversary of its founding is, for us, a historic event offering us the opportunity to take stock of these four decades of existence and to gage the scope of the role it has been able to play as an international organ created to promote peace, security and co-operation in the world.
We are compelled to acknowledge that in the face of the inexorable multiplication of perils the peoples of the world have never felt so keenly the threat which looms daily over them and jeopardizes their very existence. Hence our concern at becoming aware of the growing inability of our Organization to confront the manifold challenges facing mankind, particularly those that represent a direct threat to international peace and security. And hence our awareness of the pressing need to take the measures required by circumstances to ensure respect for and application of the principles of law and justice embodied in our Organization's Charter.
If we fail to be vigilant today, tomorrow may be too late. Indeed, how can it be otherwise when might is more powerful than right and violence is substituted for dialog and shared efforts?
Millions and millions of people have placed their hopes in this Organization. It embodies the conscience of the world at the same time as it constitutes, despite the obstacles in its way, the last moral threshold which certain Powers at times hesitate to cross.
The United Nations is the universal symbol of justice, equality and peace. It is thanks to its action that many peoples and dozens of nations previously laboring under the colonial yoke have today regained freedom and dignity. However, if the community of nations is to continue to discharge its heavy responsibilities effectively, a new state of mind forged of mutual understanding and reciprocal respect must prevail in international relations.
Just like the gloomy political situation now prevailing in international relations, the world economic situation is still a matter for concern. Indeed, most of the Members of this Organization, particularly those commonly known as the least developed countries, are suffering acutely from this unfavorable economic situation watching each day the circle of poverty, famine, disease and malnutrition tighten around them.
The developing countries in general and the least developed countries in particular are defenseless in facing the underlying causes of an economic crisis that is beyond their control. The disastrous effects of this crisis are inflation, reduction in external earnings resulting from a fall in the prices of raw materials, disarray in the international monetary system with a continued rise in interest rates, an increasingly heavy debt burden, the use by developed countries of protectionist measures, and many other elements.
The much vaunted recovery has begun a kind of LochNess monster and proves how inadequate are the partial and unilateral solutions taken by the developed countries to deal with structural problems. In our view, only a global and concerted approach encompassing all the realities of this complex situation, in particular taking into account the serious financial difficulties of the developing countries, will be sufficient to extirpate these ills. Indeed, the developing countries are seeing the prices of their commodities falling constantly, and thus their export earnings are reduced at a time when the debt load is becoming increasingly difficult to bear.
My country, the Federal Islamic Republic of the Comoros, one of the least developed countries, is feeling the damaging effects of this crisis particularly painfully. For, as an island country of very limited resources and remote from the major centers of international communications, we are suffering from a continued fall in export earnings, leading to a substantial reduction in purchasing power.
This situation has been further compounded for the past two years by poor sales of our major export products. It is, I think, very easy to envisage the consequences of such a situation for an already fragile economy. They have engendered a financial deadlock which impedes our development activities. That means that the efforts undertaken by the Government of the Comoros to improve the economic situation, however praiseworthy they may be, will not in themselves be sufficient to speed up our country's development.
The Government of the Comoros for its part, firmly committed to the spirit of free enterprise, appeals to all persons of goodwill to make their contribution to our national reconstruction. Without increased and sustained assistance from the international community, our country will be unable to attain the objectives which it has set itself.
To date, the Middle East has been an arena of death and destruction. Far from improving, the situation in that part of the world has worsened as a result of the intransigence of the State of Israel and its contempt for resolutions adopted in this Assembly. The Zionist entity not only refuses to withdraw from the Arab territories which it illegally occupies but persists in increasing the number of Jewish settlements, which quite often bring with them harsh repression of the Arab Palestinian population. In this regard, the report of the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories brings out very clearly the inhuman conditions imposed on the indigenous inhabitants.
As we have said time and again, there can be no lasting and just peace in the Middle East until the inalienable rights of the Palestinian people are recognized, safeguarded and effectively enjoyed. Thus any negotiations aimed at settling this problem must necessarily involve the Palestine Liberation Organization (PLO), the sole and authentic legitimate representative of the Palestinian people.
The situation in Lebanon, marked by daily violence and suffering, has been further exacerbated by the invasion of the Israeli army which, despite the significant losses inflicted on it by the brave people of Lebanon, continues its illegal occupation of a southern part of that country.
We take the view that the international community must bring mounting pressure to bear on Israel to compel it to withdraw its troops, in accordance with the terms of Security Council resolutions 508 (1982) and 509 (1982), so that the territorial integrity and independence of Lebanon can be assured.
After five years of hostility resulting in a situation from which nobody can emerge the victor, the fratricidal war between Iran and Iraq continues its ravages on both sides. Despite the efforts of the United Nations and other international organizations, this murderous war has still not ended. In this regard, we welcome the cease-fire proposals of the Iraqi Government with a view to finding a peaceful and negotiated settlement of the crisis and we reiterate our appeal to the two belligerent parties to cease hostilities immediately in keeping with the sacred principles of Islamic solidarity and fraternity.
The forces of a foreign Power have not succeeded, after five years of massacres and destruction, in neutralizing the valiant people of Afghanistan. In resisting an enemy whose means and strength are of a different order of magnitude, the people of Afghanistan have proved their determination to fight to the end to recover their independence and dignity. My country, which unreservedly supports the heroic struggle of this fraternal people, demands the immediate withdrawal of foreign forces, in accordance with the relevant resolutions of the United Nations.
Kampuchea continues to suffer foreign military occupation despite the resolutions adopted by our General Assembly. We demand the immediate withdrawal of foreign forces so as to enable the people of Kampuchea to return to a life of peace and freedom and to choose their own system of Government.
Despite recent overtures made by both parties, the situation on the Korean peninsula continues to be deadlocked. My country will spare no effort to support any initiative aimed at bringing about the peaceful reunification of that country. We urge both parties to persevere in their search for a just and lasting solution to the problem, for a united Korea will be a guarantee of peace and stability in that region. We also believe that the admission of the Republic of Korea and the Democratic Republic of Korea to this Organization would give added impetus to attempts at finding the solution we seek - the reunification of the country.
Southern Africa is still experiencing grave events. The situation is explosive and causes great concern among the international community. In fact, within South Africa bloody repression has been inflicted on the black population while punitive expeditions are launched against neighboring States, in contravention of the elementary rules of international law. The white minority regime persists in denying political and civil rights to the black majority, who, despite the imposition of a state of emergency, continues to wage its heroic struggle to recover its legitimate rights and its dignity.
A few days ago Angola suffered another criminal attack perpetrated by the racist regime of Pretoria. While condemning this barbarous act, we wish to reaffirm to the Government and the people of fraternal Angola our unswerving support and militant solidarity.
In Namibia, the South African army is persisting in its illegal occupation, despite the relevant resolutions adopted by this Organization. I should like to reiterate our wholehearted support for the struggle of the Namibian people to recover its independence, under the leadership of its sole legitimate representative, the South West Africa People's Organization (SWAPO). The Government of Comoros remains convinced that only the full implementation of
Security Council resolution 435 (1978) will lead to a peaceful and negotiated settlement of the problem.
The situation in Chad calls for particular attention. The latent civil war in this country has for two decades been causing enormous loss of life and material resources in this fraternal country. We wholeheartedly welcome the mediation efforts of President Sassou Nguessou of the Congo to bring about the reconciliation of our Chadian brothers so as to put an end to their suffering and to enable them to undertake their task of national reconstruction.' we encourage him to continue on this course and we urge our Chadian brothers to persevere in this dialog until they can restore harmony and peace.
With regard to the Western Sahara, my country reiterates its entire and continuing support for the resolutions adopted at the eighteenth and nineteenth summit meetings of the Organization of African Unity (OAU) and remains convinced that a satisfactory and lasting solution to this grave problem necessarily involves the holding of a referendum on self-determination in the country. In this respect, we urge all parties concerned to use all peaceful means at their disposal and to show good will and wisdom in order to reach this goal.
Like all the other States of the region, my country is concerned at the growing strength of the military presence in the Indian Ocean. Such a situation, exacerbated by great-Power rivalry, creates a climate of explosive tension causing apprehension to the coastal States.
Desirous of preserving peace and security in that region, my country has spared no effort to promote the creation of a zone of peace, demilitarized and denuclearized, in the Indian Ocean, in accordance with the Declaration in resolution 2832 (XXVI) of our Organization. We continue to hope that we shall at last see the international conference planned for that purpose in Sri Lanka.
Before I conclude this rapid review of the international situation, allow me once again to speak on a question that is very familiar to our Assembly, but a subject of major concern to my country. I refer to the question of the Comorian Island of Mayotte. This problem, the result of an injustice and a flagrant violation of international public law, is permanently on the agenda of all international and regional organizations. Once again this year it will be the subject of a specific debate, which will enable us to address it in more detail. For the time being, I would merely recall that on every occasion this question has been debated in the international community there has always been unanimity in condemning the injustice and use of force and affirming that Mayotte is an integral part of the Federal Islamic Republic of Comoros. As such, it must be restored to the Comorian entity.
Hence I reaffirm in this forum that the Comorian Government and people, drawing upon the strength of the rightness of their cause and the unanimous support of the international community, are resolved to struggle until their just cause triumphs. However, we remain open to dialog and consultation in order to bring about a speedy and just solution to this problem, in keeping with the recommendations of the relevant resolutions of this Assembly.
Once again therefore we make a pressing appeal to the French Government,.that within the framework of the friendly relations existing between our two countries, to take definite steps towards the settlement of this problem.
In concluding my remarks, I express the ardent hope that this Organization will be able to fulfill its primary mission: of promoting peace and fostering co-operation among the nations and peoples of this world.
On this historic occasion, as we celebrate the fortieth anniversary of our Organization, I would like to reaffirm solemnly my country's deep-rooted adherence to the ideals of peace, freedom and justice enshrined in our Charter.
